DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Asset Management & Maintenance (“Management of Corrugated Steel Buried Structures”) (herein after “Management”) in view of Brandenberger et al. (6,761,504)
	With regard to claims 8 and 11, Management discloses a method/tunnel (appendix E; pages E1-E13) for renovating, repairing, reinforcing, protecting or newly constructing corrugated sheet tunnels, the method comprising: 
	cleaning the inner and/or outer sides of corrugated sheets (pg. E3 para E11); 

	applying a layer of shotcrete, wet shotcrete mortar, and/or dry shotcrete mortar to the cleaned side of the corrugated sheets until an externally smooth to coarsely smooth coating is obtained when the anchoring means project from the layer (fig. E10b); 
	laying one or more carbon fiber reinforcing nets on the first layer of shotcrete and attaching the one or more reinforcing nets with the anchoring means projecting from the layer (fig. E10b; “mesh”); and covering the one or more nets with a layer of shotcrete, wet shotcrete mortar, and/or dry shotcrete mortar (fig. e10b).
	Management discloses the invention substantially as claimed however fails to explcitily state the shotcrete is in layers.
	Brandenberger discloses a method for lining underground structure wherein a first layer of shotcrete (2) is applied followed by an intermediate layer and then a second layer of shotcrete is applied (10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Management and apply the shotcrete in layers as taught by Brandenberger in order to ensure proper placement of the reinforcement.
	
	With regard to claims 9 and 12-13, Management further discloses the inner and/or outer sides of the corrugated sheets are cleaned and roughened by means of sandblasting (para E6), and the anchoring means including shear bolts or cap screws are welded, screwed, riveted, glued, or shot-fitted (para E4).2Attorney Docket No.: 086495-668662 

	It is considered, however, that the specific design criteria is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at the sizing and density of the variable components through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
	Furthermore, it would have been obvious to one of ordinary skill in the art to apply the mesh when the concrete is still wet in order to ensure the reinforcement embeds within the concrete as desired.
	With regard to claim 10, Management further discloses wherein upon application of the second layer, the second layer is smoothed or levelled on the one or more carbon fiber reinforcing nets (para E15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
4/8/2021